Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.

Warning of Unresponsive Amendment
The amendment to the claims filed on 03/22/2022 does not comply with the requirements of 37 CFR 1.121(c) because Amended Claim 11, in particular L18-19 and L24-25 of claim 11, does not matches to those of the previous version. This give the impression that “at least one position sensor” and "a processing and control unit" along with the rest of the unamended limitations and the crossed-out limitations were previously claimed/examined, however, a review of the claims filed on 10/11/2021 shows that L18-19 and L24-25 include new limitations that were not previously examined and changes the scope of the claims. As such, amended claim 11 does not comply with 37 CFR 1.121 (c)(2) showing markings to indicate the changes that have been made relative to immediate prior versions of the claim.  For the purposes of this action only, this inconsistency is overlooked and the amendment entered and acted on as below.  Applicant is reminded that failure to follow the guidelines set forth in 37 CFR 1.121 in amending applications may render any offending amendment formally deemed non-compliant thus unnecessarily prolonging prosecution.

Response to Arguments
Applicant's arguments filed 03/22/2022 have been fully considered but they are not persuasive. The Office notes that applicant’s response overcomes the previously raised 112a rejection of claim 15 and the 112b rejection of claim 11. However, the Office notes that the claim amendments to claim 11 introduces new 112b clarity issues and the claim amendments and remarks does not overcome the prior art of record as it will be explained in detail in the present Office Action. 

The applicant argues that the device of the combination of Blecha in view of Mogi and Oldendorf would not have been obvious to one of ordinary skill in the art since one would not modify the drive unit of Blecha to include the valve position output apparatus 80 of Mogi to the drive unit of Blecha since such a modification would require the single/vertical axis detecting valve position output apparatus 80 of Mogi (a linear encoder capable of measuring a vertical/longitudinal position) to be connected to the valve rod 6 of Blecha which moves in two directions (longitudinally along axis 8 and transversely along axis 9) which would render the sensor inoperable since the shaft/rod has to move relative to the fixed LED 83 and the phototransistor 84 of the sensor assembly or it would require the LED and phototransitor to move along with it, which is not taught by the Mogi reference (see P10-11 of 13 of the remarks).   
The Office respectfully disagrees, in response to applicant's argument that it would not be obvious to combine the linear encoder of Mogi with the drive unit of Blecha, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Notice that the drive unit 7 of Blecha does include a displacement member 16 (see at least Fig. 1a-1c of Blecha) that converts the rotational output of the spindle drive 15a to linear motion of the member 16 and that this linear motion correlates with the movement of the valve rod 6 and the valve member 4 in both the longitudinal direction (Figs. 1a-1b of Blecha) and the transverse direction after it reaches the intermediate position (Fig. 1b-1c of Blecha) due to the interaction of the displacement member 16 with the guide 22 of the drive unit 7. Considering that the valve position output apparatus 80 of Mogi is a linear encoder for measuring a linear movement, it would make sense that the linearly moving member 16 of the drive unit 7 of Blecha would be the linear moving component who’s linear position is to be measured via the use of LED 83 and the phototransistor 84 of Mogi (part of the valve position output apparatus 80 of Mogi) which directly correlates with the movement of the closure member, thus allowing for the accurate detection of the valve member’s position and allowing for the determination of possible failure of the valve. Additionally, due to the construction of the device of the combination (see at least Figs. 1a-1c of Blecha), the detected linear position of the displacement member 16 can be used to detect both the vertical/longitudinal and the horizontal/transverse position of the valve due to the direct correlation between the vertical movement of block 16 (which also correlates to the vertical movement of the valve plate 4) and the conversion of further vertical movement of block 16 to horizontal movement of the valve plate 4 as shown in at least Figs. 1a-1c and FIG. A (see the previous Office Action). As such, the rejection is being maintained.      

The applicant argues that the device of the combination of Blecha in view of Mogi and Oldendorf would not have been obvious to one of ordinary skill in the art since modifying the vacuum valve of Blecha to include the distance sensor of Oldendorf would require a completely different configuration for the valve seat and valve closure since the valve closure would have to be built significantly larger which can increase particle deposition along the surfaces and as such, one of ordinary skill in the art would not consider including an additional position sensor (see P11-12 of 13 of the remarks). 
The Office respectfully disagrees, in response to applicant's argument that incorporation of the distance sensor as taught by Oldendorf in the device of Blecha would result in a completely different configuration of the valve seat and valve closure, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Notice that the mere scaling of the valve plate and/or valve seat of the device Blecha to accommodate for a distance sensor similar to the distance sensor 42 of Oldendorf installed on the valve seat and capable of determining the position of the closure member does not changes the principle of operation of the device nor it would require significant changes to the valve plate and/or valve seat, since all it would only require to provide enough spacing to accommodate the sensor, enough space for the sensor to measure the valve member as it approaches to the closed position and enough space so that the valve can effectively seal against the valve seat in the same manner as it is taught by at least Blecha and Oldendorf. Furthermore, considering that the Oldendorf reference is used in the same field of invention of vacuum closures as Blecha, Oldendorf serves as proof that the incorporation of a position sensor on the valve seat of a vacuum valve is not an unheard-of concept and would have been obvious to add a position sensor to precisely measure the distance of the closure member as it approaches the valve seat even if the particle deposition may occur. As such, the rejection is being maintained.         

The applicant argues that since the linear encoder of Mogi and the position sensor of Oldendorf is only configured to measure a single axis, modifications to allow the sensor(s) to measure along a second axis relies on hindsight reasoning (see P11-12 of 13 of the remarks).
The Office respectfully disagrees, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Additionally, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Furthermore, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as it was mentioned in the previous Office Action, the rejection is based on the combination of Blecha in view of Mogi and Oldendorf. Blecha teaches most of the details of the vacuum valve and Mogi and Oldendorf teaches of position sensors for detecting the position of the valve wherein the position sensor as taught by Mogi detect the linear movement of a portion of the drive unit (which in turn correlates with the position of the closure member) and the position sensor as taught by Oldendorf detects the position of the closure member as it approaches the valve seat. Additionally, due to the configuration of the device of the combination, in particular see Figs. 1a-1c of Blecha wherein further vertical movement of block 16 of the drive unit 7 is converted to horizontal movement of valve plate 4 to produce the L-movement of the valve, the position sensor as taught by Mogi can be used to measure both the vertical position of the valve and horizontal position of the valve due to the direct correlation between the vertical movement of block 16 (which also correlates to the vertical movement of the valve plate 4) and the conversion of further vertical movement of block 16 to horizontal movement of the valve plate 4. Furthermore, incorporation of an additional position sensor (similar to the one as taught by Oldendorf) coupled to the seat and capable of precisely measuring and controlling the position of valve as it approaches or leaves the seat allows for even greater precision in measuring the position of the plate 3 in at least two dimensions and providing redundancy. As such, the rejection is being maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 L12 recites “a drive unit”, however, L9-10 already recites this limitation. It is unclear and indefinite if the latter recitation is the same as the previous recitation or if they are distinct. Based on the record, the Office will assume that they are the same “drive unit 7” as shown in at least Fig. 3a. The Office suggests that claim 11 L12 is amended to –the drive unit—to overcome this rejection. 
Claim 15 L2-3 recites the limitation “a control and processing unit of the vacuum valve”, however, intervening claim 11 L24 recites a similar limitation of “a processing and control unit”. It is unclear and indefinite if the latter recitation is the same as the previous recitation or if they are distinct. Based on the record, the Office will assume that they are the same “processing and control unit 11” as shown in at least Fig. 3a. The Office suggests that claim 15 L2-3 is amended to –the processing and control unit—to overcome this rejection. 
Claim(s) 12-15, being dependent on any of the preceding claim(s) above, inherit the same deficiencies as the parent/intervening claim(s) and as such is/are rejected in the same manner, see the rejection(s) above.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 6-9, 11-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blecha (US 2014/0183391) in view of Mogi (US 6,597,290) and Oldendorf (US 2018/0339816).
Regarding claim 1, Blecha (US 2014/0183391) teaches in Figs. 1a-3b (see at least Figs. 1a-2c) a vacuum valve, including a vacuum slide valve, pendulum valve, or monovalve (the valve taught by Blecha is known as an L-type vacuum slide valve), for the regulation of a volume or mass flow and/or for the gas-tight interruption of a flow path, comprising: a valve seat (3), which has a valve opening (2) defining an opening axis (42) and a first sealing surface (the area of the valve seat that engages the valve in the closed position) circumferential around the valve opening, a valve closure (4), in particular a valve plate (closure plate 4), for the regulation of the volume or mass flow and/or for the interruption of the flow path, comprising a second sealing surface (5) corresponding to the first sealing surface, the variable location of which is determined by a respective position and alignment of the valve closure (notice in Figs. 1a-2c that the valve moves in an L-motion via vertical reciprocation and horizontal reciprocation), a drive unit (7) coupled to the valve closure, comprising at least one movable adjustment element (see the internal components of the drive unit 7 which allow the L-motion of the closure plate 4 as shown in at least Figs. 1a-2c), wherein the drive unit is designed to execute an adjustment movement (see at least Figs. 1a-2c), such that the valve closure is adjustable from an open position (see either one of Figs. 1a-1b and Figs. 2a-2b), in which the valve closure and the valve seat are provided without contact in relation to one another, into a closed position (see Figs. 1c and 2c), in which an axially sealing contact with respect to the opening axis exists between the first sealing surface and the second sealing surface, via a seal [unnumbered but shown as seal protrusion mounted to the closure plate 4 as shown in at least Figs. 1c and 2c; should further evidence be required that this unnumbered component is indeed a seal, please see Tanaka (US 5,566,922) Figs.1a and 1c showing evidence of a similar L-type valve comprising a closure plate 4 with an O-ring seal 20 mounted to the closure plate that aids in maintaining a fluid tight seal when the valve is in the closed position in a similar fashion as Blecha], and the valve opening is thus closed gas-tight, and back again. The device of Blecha fails to disclose the use of at least one position sensor as claimed. However, position sensors are well known in the art of valves. Mogi (US 6,597,290) teaches in Figs. 1-7b (see at least Figs. 6-7b) of a valve assembly comprising a drive unit for reciprocating a valve member 71 that comprises at least a valve shaft 73, a rack 74, a pinion 7 and a motor 76; coupled to the driving unit is a valve position output apparatus 80. The valve position output apparatus comprises an optical linear encoder (82-84) and a processing unit (86, 64, 57). The optical linear encoder can be of either the incremental type or the absolute type (see at least C9 L16-L49) and it allows for the accurate detection of the valve position and allowing the determination of possible failure (see at least Fig. 6).
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the drive unit of the device of Blecha to include a valve position output apparatus 80, similar to the one as taught by Mogi which includes an absolute optical linear encoder (82-84) and a processing unit (86, 64, 57), since such a modification allows for the accurate detection of the position of the valve  and allows for the determination of possible failure should it occur. The device of the combination of Blecha in view of Mogi fails to explicitly disclose that the position sensor(s) measures two adjustment directions which are essentially orthogonal to one of another as it is claimed. However, see in FIG. A showing a representation of the device of the combination of Blecha in view of Mogi, notice that due to the device of the combination comprising a position sensor (as taught by Mogi, see at least Fig. 6-7b of Mogi which measures the position of the valve stem and by association the position of the valve) which is capable of measuring the vertical displacement of the valve due to the actuation of the actuator and with the device of the combination (see at least Figs. 1a-2c of Blecha) being configured to convert further vertical movement of block 16 to horizontal movement of valve plate 4 to produce the L-movement of the valve. Notice that the same position sensor can be used to measure both the vertical position of the valve and horizontal position of the valve due to the direct correlation between the vertical movement of block 16 (which also correlates to the vertical movement of the valve plate 4) and the conversion of further vertical movement of block 16 to horizontal movement of the valve plate 4.  

    PNG
    media_image1.png
    816
    1410
    media_image1.png
    Greyscale

Additionally, the use of a sensor for measuring the position of a closure member as it approaches the seat is known in the art. Oldendorf (US 2018/0339816) teaches in Figs. 1 and 4-5 of a vacuum closure system 10 comprising at least a movable closure cover 18 (a movable closure/valve member) and a fixed counter plate 16 (a fixed valve seat), wherein the closure cover 18 is capable of moving in both a horizontal/sliding fashion (see Figs. 4-5, in Fig. 1 the closure cover 18 moves in and out of the page) and a vertical fashion (toward-to/away-from the counter plate 16) in order to effect a strong seal. Notice that counter plate 16 comprises a distance measuring system 40 with a distance sensor 42 (a position sensor) capable of measuring a distance 41 which aids in precisely measuring the position of the closure plate 18 and controlling the movement of the plate 18 toward/away-from the seat/plate 16 (see at least Paras. [0055, 0065 - 0080] for more details).
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the absolute optical linear encoder 82-84 of the device of the combination to be capable of measuring both the vertical position and horizontal position of the valve using the direct correlation between the vertical movement of block 16 (which also correlates to the vertical movement of the valve plate 4) and the conversion of further vertical movement of block 16 to horizontal movement of the valve plate 4 since such a modification would allow a user or measurement system to understand the precise location of the valve in two dimensions as it moves in an L-type fashion. Additionally, it would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the device of the combination to include an additional position sensor, such as the distance sensor 42 as taught by Oldendorf or an additional absolute optical linear encoder 82-84, which is installed on the seat 3 (of Blecha) and capable of measuring the distance/gap between the valve plate 4 and the seat 3 in a similar manner as taught by Oldendorf, since such a modification further aids in adding a redundancy in the position measurement and further aids in precisely measuring and controlling the position of the valve as it moves both vertically from the opened position to the intermediate position and horizontally from the intermediate position to the closed position and back.         
As such, the device of the combination of Blecha in view of Mogi and Oldendorf shows all the limitations of claim 1 with Blecha teaching most of the limitations as discussed above and with Mogi and Oldendorf teaching the limitations “wherein the vacuum valve furthermore comprises at least one position sensor (see the absolute optical linear encoder 82-84 as taught by Mogi and/or the distance sensor 42 of Oldendorf), wherein the position sensor is designed and arranged in the vacuum valve such that, in an ongoing manner, a position of the valve closure and/or the at least one adjustment element is measurable with respect to a null position, the open position, or closed position, and wherein the position sensor is designed and arranged in the vacuum valve such that a position measurement is performed via the at least one position sensor with respect to at least two adjustment directions, which are essentially orthogonal to one another (notice that the position sensor as taught by Mogi is capable of measuring the vertical position of the valve and when it is modified as mentioned above, the position sensor of Mogi is capable of also measuring the horizontal position of the valve using the direct correlation of the actuation of the block 16 with the movement of the plate 4; additionally, Oldendorf teaches of the use of a position sensor coupled to the seat capable of precisely measuring and controlling the position of valve as it approaches or leaves the seat which in the case of the device of the combination equates to the horizontal position of plate 4), or wherein the at least one position sensor comprises at least two position sensors, which are designed and arranged in the vacuum valve such that a position with respect to a first adjustment direction is measurable by means of the first position sensor and a position with respect to a second adjustment direction is measurable by means of the second position sensor,  wherein both adjustment directions are essentially orthogonal to one another (notice that the position sensor as taught by Mogi is capable of measuring at least the vertical position of the valve plate 4 and the second/additional/redundant position sensor which is installed on seat 3 in a similar manner as taught by Oldendorf is capable of measuring the horizontal position of plate 4 as it approaches or is released from the seat 3 as such allowing greater precision in measuring the position of plate 3 in at least two dimensions)”. Thus, the device of the combination of Blecha in view of Mogi and Oldendorf meets all the limitations of claim 1.
Regarding claim 3 and the limitation of the vacuum valve according to Claim 1, wherein the position sensor is designed as a displacement sensor or distance sensor and/or absolute position sensor; the device of the combination meets this limitation with at least Mogi teaching of the absolute optical linear encoder 82-84 which is a type of absolute position sensor capable of detecting the position of the valve using a plate 82, a light-emitting diode 83 and a phototransistor 84 as shown in at least Figs. 6-7b of Mogi.   
Regarding claim 4 and the limitation of the vacuum valve according to claim 1, wherein the adjustment movement comprises an at least essentially linear adjustment movement and the position sensor is designed and arranged to acquire at least a part of the linear adjustment movement, wherein the position sensor is a linear encoder; the device of the combination meets this limitation Blecha teaching in at least Figs. 1a-2c of an L-type slide gate valve wherein the drive unit provides a vertical reciprocation motion of the gate from the opened position to the intermediate position and further reciprocation is converted to horizontal reciprocation in a similar manner as applicant’s invention and with at least Mogi teaching in at least Figs. 6-7b of the use of an absolute optical linear encoder 82-84 which is a type of absolute position sensor capable of detecting the position of the valve using a plate 82, a light-emitting diode 83 and a phototransistor 84.
Regarding claim 6 and the limitation of the vacuum valve according to claim 1, wherein the position sensor is an inductive, optical, magnetic, magnetostrictive, potentiometric, and/or capacitive position sensor, and/or is arranged outside a vacuum range separated from an external environment by the vacuum valve in a defined manner; the device of the combination meets this limitation with at least Mogi teaching in at least Figs. 6-7b of the use of an absolute optical linear encoder 82-84 which is a type of optical position sensor and with Blecha teaching that the components of the drive unit 7 are housed within a housing that is separate from the valve wall 1 / vacuum region 11. 
Regarding claim 7 and the limitation of the vacuum valve according to claim 1, the valve seat is formed by a part of the vacuum valve connected structurally to the vacuum valve,  wherein the valve seat is formed on a housing of the vacuum valve, or is provided by a process chamber, or a chamber housing; the device of the combination meets this limitation as shown in at least Figs. 1a-2c of Blecha teaching that the valve seat 3 is formed on valve housing 1 and with the valve being of the L-motion type wherein the drive unit provides a vertical reciprocation motion of the gate from the opened position to the intermediate position and further reciprocation is converted to horizontal reciprocation in a similar manner as applicant’s invention and with at least Mogi teaching in at least Figs. 6-7b of the use of an absolute optical linear encoder 82-84 capable of accurately detecting the position of the valve.
Regarding claim 8 and the limitation of the vacuum valve according to claim 1, wherein the vacuum valve has a processing unit that processes an acquired position sensor measurement signal, and wherein an item of state information of the vacuum valve is ascertained on the basis of the acquired measurement signal; the device of the combination meets this limitation with at least Mogi teaching in at least Figs. 6-7b of the use of the absolute optical linear encoder (82-84) and a processing unit (86, 64, 57) capable of processing and determining the location of the valve based on the information supplied by the encoder and being capable of determining an abnormality.  
Regarding claim 9 and the limitation of the vacuum valve according to Claim 8, wherein the item of state information is provided with respect to a mechanical and/or structural integrity of the valve closure and/or the adjustment element, wherein the item of state information is ascertained by means of an actual-setpoint comparison for the acquired measurement signal; the device of the combination meets this limitation with at least Mogi teaching in at least Figs. 6-7b of the use of the absolute optical linear encoder (82-84) and a processing unit (86, 64, 57) capable of processing and determining the absolute/actual location of the valve based on the information supplied by the encoder and being capable of determining an abnormality.  

Regarding claim 11, as best understood by the Office, in making and/or using the device of the combination of Blecha in view of Mogi and Oldendorf (see the rejection of claim 1 above for details of the combination), the device of the combination teaches a method for monitoring a vacuum valve, including a vacuum slide valve, pendulum valve, or monovalve (the valve taught by Blecha is known as an L-type vacuum slide valve, see at least Figs. 1a-2c of Blecha), regulating, via the vacuum valve, a volume or mass flow and/or for a gas-tight interruption of a flow path,  the vacuum valve having a valve seat (3 of Blecha), which has a valve opening (2 of Blecha) defining an opening axis (42 of Blecha) and a first sealing surface (the area of the valve seat that engages the valve in the closed position) circumferential around the valve opening, a valve closure, or a valve plate (see the closure plate 4 of Blecha), for the regulation of the volume or mass flow and/or for the interruption of the flow path, comprising a second sealing surface (5 of Blecha) corresponding to the first sealing surface, the variable location of which is determined by a respective position and alignment of the valve closure (notice in Figs. 1a-2c of Blecha that the valve moves in an L-motion via vertical reciprocation and horizontal reciprocation), a drive unit (7 of Blecha as modified by Mogi to include an absolute optical linear encoder 82-84 capable of accurately determining the position of the valve in at least the vertical axis), which is coupled to the valve closure, comprising at least one movable adjustment element (see the internal components of the drive unit 7 which allow the L-motion of the closure plate 4 as shown in at least Figs. 1a-2c), executing, via a drive unit (the 112b rejection above), an adjustment movement (see at least Figs. 1a-2c of Blecha), the valve closure being adjustable from an open position (see either one of Figs. 1a-1b and Figs. 2a-2b of Blecha), in which the valve closure and the valve seat are provided without contact in relation to one another, into a closed position (see Figs. 1c and 2c), in which an axially sealing contact with respect to the opening axis exists between the first sealing surface and the second sealing surface, via a seal [unnumbered but shown as seal protrusion mounted to the closure plate 4 as shown in at least Figs. 1c and 2c of Blecha; should further evidence be required that this unnumbered component is indeed a seal, please see Tanaka (US 5,566,922) Figs.1a and 1c showing evidence of a similar L-type valve comprising a closure plate 4 with an O-ring seal 20 mounted to the closure plate that aids in maintaining a fluid tight seal when the valve is in the closed position in a similar fashion as Blecha], and the valve opening is thus closed gas-tight, and back again, measuring, via at least one position sensor (see the absolute optical linear encoder 82-84 as taught by Mogi and/or the distance sensor 42 of Oldendorf), the position of the valve closure and in the scope of the method, or in an ongoing manner, position measurements are performed regarding at least two adjustment directions, which are essentially orthogonal to one another and regarding an absolute position of the valve closure and/or regarding the at least one adjustment element is measured with respect to a null position, the open position or closed position [Mogi teaches in at least Figs. 6-7b of the use of a valve position output apparatus 80 that comprises an absolute optical linear encoder (82-84) and a processing unit (86, 64, 57) that allows for the accurate detection of the valve position and allowing the determination of possible failure; notice that as modified above the position sensor as taught by Mogi is capable of measuring both the vertical position of the valve and the horizontal position of the valve using the direct correlation of the actuation of the block 16 with the movement of the plate 4; additionally, Oldendorf teaches of the use of a position sensor coupled to the seat capable of precisely measuring and controlling the position of valve as it approaches or leaves the seat which in the case of the device of the combination equates to the horizontal position of plate 4. As such, the position sensor as taught by Mogi is capable of measuring at least the vertical position of the valve plate 4 and the second/additional position sensor which is installed on seat 3 in a similar manner as taught by Oldendorf is capable of measuring the horizontal position of plate 4 as it approaches or is released from the seat 3, thus, allowing greater precision in measuring the position of plate 3 in at least two dimensions], and processing, via a processing and control unit [Mogi teaches in at least Figs. 6-7b of a processing unit (86, 64, 57)], to monitor the vacuum valve based on the detected position [Mogi teaches in at least Figs. 6-7b of that the processing unit (86, 64, 57) along with the absolute optical linear encoder (82-84) is capable of processing and determining the location of the valve based on the information supplied by the encoder and being capable of determining an abnormality based on the detected position]. Thus, the device of the combination of Blecha in view of Mogi and Oldendorf meets all the limitations of claim 11.
Regarding claim 12 and the limitation of the method according to Claim 11, wherein an item of state information of the vacuum valve, with respect to a mechanical and/or structural integrity of the valve closure or the adjustment element is ascertained based on the position measurement, wherein the item of state information is ascertained by means of an actual-setpoint comparison for the acquired measurement signal and/or based on a comparison of the item of state information to predefined tolerance values, an output signal is provided with respect to an evaluation of a process controlled by the vacuum valve; the device of the combination meets this limitation with at least Mogi teaching in at least Figs. 6-7b of the use of the absolute optical linear encoder (82-84) and a processing unit (86, 64, 57) capable of processing and determining the absolute/actual location of the valve based on the information supplied by the encoder and being capable of determining an abnormality.  
Regarding claim 14 and the limitation of the method according to Claim 11, wherein based on the position measurement, a detection is performed, by the processing and control unit, of an end location, the open position and/or closed position, of the valve closure and/or the at least one adjustment element and/or a possible impact of the sealing surfaces on one another in the scope of the adjustment movement and/or a possible adhesion of the sealing surfaces on one another; the device of the combination meets this limitation with at least Mogi teaching in at least Figs. 6-7b of the use of the valve position output apparatus 80 that comprises an absolute optical linear encoder (82-84) and a processing unit (86, 64, 57) that allows for the accurate detection of the valve position such as the fully-opened or fully closed position and allowing the determination of possible failure.

Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blecha (US 2014/0183391) in view of Mogi (US 6,597,290) and Oldendorf (US 2018/0339816) as applied to the intervening claim above, and further in view of Hoffmann (US 6,267,138).
Regarding claim 2, notice that while the device of the combination of Blecha in view of Mogi and Oldendorf teaches the system’s ability to measure the position of the valve via the absolute optical encoders/sensor and the time it takes to get to the position [both of which are capable of being used for determining the velocity since Average Velocity v is change in position x divided by the time of travel t; v = (xf – x0) / (tf – t0) ]; the device of the combination fails to explicitly disclose that the velocity is determined as claimed with the limitations “The vacuum valve according to Claim 1, wherein the position sensor is designed and arranged in the vacuum valve such that a time curve of at least a part of the adjustment movement is determinable, such that at least one velocity of the adjustment movement is determinable for at least one time span of the adjustment movement”. However, valve monitoring systems capable of measuring a valve position, measuring the time of travel and capable of measuring the speed and using the information to determine the valve health is known in the art of valves. Hoffmann (US 6,267,138) teaches in at least Figs. 1-3 of a valve monitoring system comprising at least a position sensor 18 for determining the position of the valve and a microprocessing unit 10 capable of processing the measured times and the measured valve position, calculating the speed of the movement of the valve and using the calculations to diagnose possible issues with the valve (worn-out connection, worn-out sealing, blocked valve, etc.), see at least C6 L31 – C8 L19 for more details.
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the monitoring system of the device of the combination of Blecha in view of Mogi and Oldendorf to be capable of measuring the velocity of actuation based on position data and time elapse in a similar manner as taught by Hoffmann since such a modification further aids in measuring the parameters of the valve and using the parameters to be compared with expected values to determine the health of the valve. Thus, the device of the combination of Blecha in view of Mogi, Oldendorf and Hoffmann meets all the limitation of claim 2.
Regarding claim 13 and the limitation of the method according to Claim 11, wherein in the scope of the method, based on the position measurement, an adjustment velocity of the valve closure and/or the at least one adjustment element is determined at least for a part of the adjustment movement and/or a duration of the adjustment movement from the open position to the closed position and/or vice versa is determined; the device of the combination meets this limitation with Hoffmann teaching of a monitoring system comprising at least a microprocessing unit 10 capable of processing the measured times and the measured valve position, calculating the speed of the movement of the valve and using the calculations to diagnose possible issues with the valve (worn-out connection, worn-out sealing, blocked valve, etc.).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blecha (US 2014/0183391) in view of Mogi (US 6,597,290) and Oldendorf (US 2018/0339816) as applied to the intervening claim above, and further in view of Wheeler (US 2016/0169410).
Regarding claim 15, as best understood by the Office, notice that while the device of the combination of Blecha in view of Mogi teaches of the monitoring and control of the valve assembly using an electric motor, absolute position encoder and processing unit; it is unclear if the method is carried out by some sort of computer program as claimed having the limitations “A computer program having program code which is stored on a non-transitory machine-readable carrier, and/or executed on a control and processing unit of the vacuum valve for carrying out the method according to Claim 11”. However, valve monitoring and control systems that are carried out using programmable logic in combination with processors and sensors are known in the art of valves. Wheeler (US 2016/0169410) teaches in Figs. 1-13 (see at least Fig. 2-3) of valve monitoring and control system comprising a computing device 205 comprising a processor 215 with a) a communicating interface 235 capable of receiving valve sensing data and outputting an alarm or control signal and a memory 210. The computing device is capable of storing programing language and executing a monitoring and control method such as the one disclosed in Fig. 3 wherein sensor data such as valve position data received from sensors 118/126 is received and the data along with a plurality of parameters is used to determine if an obstruction of the valve member is occurring and if so alert the user. Additionally, the monitoring system comprises a method of discriminating the acquired data by determining a high and low setpoint and should the data exceed a threshold the computing device is taking action based on its programming (see at least Para. [0023-0082] for more details).
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the processing and control unit of the device of the combination of Blecha in view of Mogi and Oldendorf to include a computing device 205 similar to the one as taught by Wheeler comprising at least a processor 215 capable of receiving valve sensing data and outputting an alarm or control signal and a memory 210, wherein the computing device is capable of storing programing language and executing a monitoring and control method/program such as the one disclosed in Fig. 3, since such a modification further aids in monitoring the condition of the valve by using sensor acquired data, historical data and user input rules to monitor and control the operation and health of the valve based on programming protocols such as those dictated by Wheeler and Mogi. Thus, the device of the combination of Blecha in view of Mogi, Oldendorf and Wheeler meets all the limitations of claim 15.     

Allowable Subject Matter
Claim 16 is allowed. Notice that claim 16 incorporated previously indicated allowable subject matter of previous claim 10.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

As it was mentioned in the previous Office Action, the closest prior art are Blecha (US 2014/0183391), Tanaka (US 5,566,922), Mogi (US 6,597,290), Hoffmann (US 6,267,138), Wheeler (US 2016/0169410), Arcella (US 5,329,465), Long (US 10,132,420), Watanabe (US 2014/0130907), Kajitani (US 2005/0242312) and Oldendorf (US 2018/0339816). Blecha and Tanaka teaches of examples of L-type vacuum gate valve similar to applicant’s general invention. Oldendorf teaches of a vacuum closure device that comprises a position sensor coupled to the seat for measuring the position of the closure plate as the closure plate moves in an L-type manner similar to a feature of the claimed invention. Mogi, Hoffmann, Wheeler, Arcella, Long, Watanabe and Kajitani teaches of various examples of monitoring system for valves wherein position sensing is used to monitor and determine the health of the valve similar to applicant’s general invention. However, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of the vacuum valve (1) as claimed in claims 10 and 16 and as shown in at least Figs. 3a-3c of the application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753